DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-14 in the reply filed on 1/29/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “thread crest of at least one thread is different than the thread crest of another thread” as described in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:  “shoulders” should be “shoulder”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites the limitation “wherein the longitudinal axis of the handle is concentric to the axis of the semi-cylindrical pipe section.”  The definition of concentric is: of or denoting circles, arcs, or other shapes which share the same center, the larger often completely surrounding the smaller.  It is unclear how the flat handle has a longitudinal axis which is concentric to a vertical pipe section.  For such reasons, the claim is determined to be indefinite.  For Examination purposes, the claim to be interpreted as -- wherein the longitudinal axis of the handle is perpendicular to the axis of the semi-cylindrical pipe section--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen (US Patent 5,010,790).
Regarding claim 1, Yen discloses an opener (Figure 6) for removing a cylindrical cork from a bottle comprising:
(a) a semi-cylindrical pipe section (Item 522) having an upper end which is attached to a distal end of a handle (Item 516), and a lower end (Item 518), 
(b) wherein the semi-cylindrical pipe section has an arc angle (separated by Item 524), an interior wall upon which at least one thread is disposed (Item 550), and an exterior wall; and 
(c) wherein the handle forms a shoulder (Item 514) positioned around the exterior wall.  
Regarding claim 2, Yen discloses the opener of claim 1 wherein the semi-cylindrical pipe section is further defined as having a radius approximately equivalent to the radius of the cork (Column 5 Line 56- Column 6 Line 20).  
Regarding claim 3, Yen discloses the opener of claim 1 wherein the longitudinal axis of the handle is perpendicular to the axis of the semi-cylindrical pipe section (Figure 1).  
Regarding claim 4, Yen discloses the opener of claim 3 wherein the semi-cylindrical pipe section has a tapered edge along the lower end (Item 518 is a “wedge”).  
Regarding claim 5, Yen discloses the opener of claim 1 wherein a plurality of threads are disposed on the interior wall (Figure 6 shows the threads on the interior).  
Regarding claim 6, Yen discloses the opener of claim 5 wherein thread crest of at least one thread is different than the thread crest of another thread (Figures 7a, 7b, and 8 show how the leading edge can be sharp but will widen out. Further it’s shown that some of the threads don’t have a sharp leading edge).  
Regarding claim 7, Yen discloses the opener of claim 1 wherein the arc angle of the semi-cylindrical pipe section is between 65° and 190° (Figure 6, there are 3 different legs).
Regarding claim 8, Yen discloses the opener of claim 1 wherein the shoulder (discussed above) extend from the handle beyond the semi-cylindrical pipe section (item 514 is a larger diameter than the semi cylindrical pipe section).  
Regarding claim 9, Yen discloses the opener of claim 1 wherein the longitudinal axis of the handle is perpendicular to the axis of the semi-cylindrical pipe section (Figure 1).  
Regarding claim 10, Yen discloses an instrument for removing a cylindrical cork from a bottle comprising: 
(a) an open cylinder (Item 522) and a handle (Column 10 Lines 1-5) having a distal end (Item 516), and an upper (Fig 6 top of page) and lower surface (Fig 6 bottom of page); 
(b) said open cylinder having an upper, lower, leading, and trailing edge (trailing and leading edge part of the tread; Column 12 Lines 6-13), an opening angle (separated by Item 524), and an interior and exterior wall (Examiner Annotated Drawing); 
(c) said open cylinder being inset from the distal end of the handle (Column 10 Lines 1-5) such that the opening angle of the open cylinder is directed away from the proximal end of the handle (handle would be horizontal, cylinder is open vertically at the bottom and on the slits), the axis of the open cylinder being perpendicular to the longitudinal axis of the handle (handle is horizontal, cylinder is vertical), and the upper edge of the open cylinder is generally coplaner with the upper surface of the handle, and the lower edge of the open cylinder resides below the lower surface of the handle; and 
(d) wherein a plurality of open threads (Item 550) are disposed on the interior wall of the open cylinder.  

    PNG
    media_image1.png
    421
    300
    media_image1.png
    Greyscale

Examiner Annotated Drawing A
Regarding claim 11, Yen discloses the instrument of claim 10 wherein the lower edge is tapered to assist with positioning the open cylinder between the cylindrical cork and the bottle (Column 6 Lines 21-28).  
Regarding claim 12, Yen discloses the instrument of claim 11 wherein the lower edge is bowed away from the handle (the end of Item 518 is not flat).  
Regarding claim 13, Yen discloses the instrument of claim 10 wherein at least one thread angle is different from another thread angle (Figures 7a, 7b, and 8 show how the leading edge can be sharp but will widen out. Further it’s shown that some of the threads don’t have a sharp leading edge).  
Regarding claim 14, Yen discloses the instrument of claim 10 wherein the leading edge and trailing edge are dissimilar lengths (Figures 7a, 7b and 8 show how the leading edge can be sharp but will widen out).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller (US 2006/0070241) is a hand tool with a thread that changes similar to the current application.  The intended use of Miller is different than the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723